Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Date: April 23, 2008 Contact: David Nolan Executive Vice President and Chief Financial Officer (315) 336-7300 Rome Bancorp Reports First Quarter Earnings, Dividend Declaration and Approval of Additional Stock Repurchase Rome Bancorp, Inc. (the Company) (NASDAQ: ROME), the holding company of The Rome Savings Bank (the Bank), announced today the Companys results of operations for the three month period ended March 31, 2008. Net income for the Company for the quarter ended March 31, 2008 was $700,000 or $0.10 per diluted share, compared to $837,000 or $0.10 per diluted share in the first quarter of 2007. Diluted outstanding shares decreased to 7.3 million in the current quarter compared to 8.1 million in the first quarter of 2007 as a result of treasury stock purchases over the past year. Net interest income was $3.2 million for the three months ended March 31, 2008, a decrease of $62,000 from $3.3 million for the three months ended March 31, 2007 due to an increase in interest expense related to higher deposit account balances and borrowing levels. Interest income increased by $165,000 to $4.5 million for the three months ended March 31, 2008 from $4.3 million for the three months ended March 31, 2007, as a result of an increase in average earning assets which was partially offset by a decrease in the yields earned on these assets. Average earning assets grew by $16.6 million from the same quarter in 2007, due to continued growth in the Companys loan portfolio. The overall yield on earning assets decreased to 6.29% for the three months ended March 31, 2008 from 6.50% for the first quarter of 2007, due to 2008 decreases in key interest rates and the resultant impact of these decreases on the income realized on variable rate loans. Interest expense increased by $227,000, or 21.7% to $1.3 million for the three months ended March 31, 2008, compared to $1.0 million in the same period in 2007. Interest expense on deposit accounts increased by $113,000, or 15.3% due to higher average balances of deposits held as well as higher rates paid on time deposits. Interest expense on borrowings increased to $370,000 in the first quarter of 2008 from $263,000 for the same quarter of 2007. The average balance of borrowings increased to $42.0 million in the three months ended March 31, 2008 from $22.4 million in the same period of 2007, as the Company utilized borrowings to fund loan growth, treasury stock purchases and the purchase of investment securities.
